Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Robert McDermott on 06/15/2022.

The application has been amended as follows: 

Claim 1, replace the phrase “the intensity” in line 14 with “an intensity”.
Claim 4, replace the phrase “the exit” in line 7 with “exit”.
Claim 7, replace the phrase “the exit” in line 8 with “exit”.
Claim 8, replace the phrase “the activity and the intensity” in line 9 with “an activity and an intensity”.
Claim 17, replace the phrase “the exit” in line 8 with “exit”.
Claim 18, replace the phrase “the activity and the intensity” in line 9 with “an activity and an intensity”.

Claims 7-12 and 18-20 are rejoined and examined on the merits.  Thus, claims 1-20 are allowed.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
The closest prior art references are: EP 2485003 to GEA Bioksma BV and US 2014/0196745 to Whelan et al.  The prior art references of record, taken alone or in combination, do not anticipate or suggest fairly the limitations of wherein a first tube portion of the at least two tubes contains a first portion of fluid which is above 80°C and a second tube portion of the at least two tubes contains fluid which is below or equal to 80°C; and at least one light source, wherein the at least one light source produces a light, wherein the light hinders fouling on at least a portion of the exterior surface, wherein the at least one light source is arranged such that an intensity of the light cast over the exterior of the first tube portion is substantially lower than the intensity of the light cast over the exterior of the second tube portion, in combination with the other structural elements as instantly recited.  Upon further search no other prior art has been located at the date of this Office action.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC WAYNE GOLIGHTLY whose telephone number is (571)270-3715. The examiner can normally be reached M-F: 10 am - 7 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Kornakov can be reached on (571)272-1303. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ERIC W GOLIGHTLY/Primary Examiner, Art Unit 1714